    Case 2:21-mc-50853-SJM ECF No. 1, PageID.1 Filed 06/11/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 In Re: $14,000.00 in U.S. Currency              Case No.: 2:21-mc-50853-SJM
 CATS No. 20-USP-001951


    STIPULATION TO EXTEND UNITED STATES’ TIME TO FILE A
FORFEITURE COMPLAINT AND TO TOLL THE CIVIL FILING DEADLINE


      It is hereby stipulated by and between the United States of America, by and

through its undersigned attorneys, and Administrative Claimant Jymika Lewis, as

follows:

      1.       On June 22, 2020, the U.S. Postal Service ("USPS") seized the

following property: $14,000.00 in U.S. Currency (referred to herein as the

“Property”).

      2.       The Parties acknowledge and stipulate that the USPS provided notice

as required by 18 U.S.C. § 983(a)(1)(A) of the seizure and its intent to

administratively forfeit the Property to all known interested parties, including to

Jymika Lewis.

      3.       Jymika Lewis filed a claim in the administrative forfeiture proceeding

with the USPS regarding the Property. No other person has filed a claim to the

Property in the administrative forfeiture proceeding.

      4.       The USPS referred the administrative claim to the United States

Attorney’s Office for civil judicial forfeiture proceedings.

      5.       Pursuant to 18 U.S.C. § 983(a)(3)(A) and (B), within 90 days after a
    Case 2:21-mc-50853-SJM ECF No. 1, PageID.2 Filed 06/11/21 Page 2 of 7




claim has been filed in an administrative forfeiture proceeding, the United States is

required to do one of the following:

             (a) file a complaint for forfeiture against the claimed property,

             (b) return the claimed property, or

             (c) include the claimed property for forfeiture in a criminal action,

in order for the United States to take further action to effect the civil forfeiture of

the claimed property in connection with the underlying offense, unless the court

extends the deadline for good cause shown or by agreement of the parties. In this

case, the 90-day deadline would be June 16, 2021.

      6.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement

to extend the 90-day deadline set forth in 18 U.S.C. § 983(a)(3)(A) and (B), and to

toll the deadline, in order for the parties to have a reasonable and sufficient period

in which to evaluate their respective interests in and positions regarding the

Property.

      7.     Jymika Lewis knowingly, intelligently, and voluntarily gives up any

rights she may have under 18 U.S.C. § 983(a)(3)(A) and (B) to require the United

States to file a complaint for forfeiture against the Property, to return the Property,

and/or to include the Property for forfeiture in a criminal action by June 16, 2021.

      8.     The parties agree that the deadline by which the United States shall

be required to file a complaint for forfeiture against the Property, to return the

Property, and/or to include the Property for forfeiture in a criminal action to toll the

civil filing deadline shall be extended 90 days from June 16, 2021 to and including



                                            2
    Case 2:21-mc-50853-SJM ECF No. 1, PageID.3 Filed 06/11/21 Page 3 of 7




September 14, 2021.

      9.     Jymika Lewis waives all constitutional and statutory challenges

related to the foregoing extension and gives up any rights she may have to seek

dismissal of any civil forfeiture complaint and/or any criminal forfeiture allegation

in a criminal action on the ground that forfeiture proceedings were not timely

commenced. Jymika Lewis further waives and agrees to the tolling of any rule or

provision of law limiting the time for commencing, or providing notice of, forfeiture

proceedings with respect to the Property, including, but not limited to, the

limitations contained in 18 U.S.C. § 983 and 19 U.S.C. § 1621.

      10.    Jymika Lewis agrees that until the United States files a complaint for

forfeiture against the Property and/or alleges forfeiture of the Property in a criminal

action, or until September 14, 2021, whichever occurs first, the Property shall

remain in the custody of the United States and Jymika Lewis shall not seek its

return for any reason in any manner.

      11.    By signing below, Jymika Lewis declares that she read this

Stipulation, she had the opportunity to consult with an attorney regarding its

contents, she understands its terms and is aware of her rights in this matter.

      12.    By their signatures below, the Parties agree to all of the terms and

conditions stated herein.

      Based upon the foregoing, and the record in this case, the Parties respectfully

request this Court to enter the Order Extending United States’ Time to File a




                                           3
    Case 2:21-mc-50853-SJM ECF No. 1, PageID.4 Filed 06/11/21 Page 4 of 7




Forfeiture Complaint and to Toll the Civil Deadline, which will be submitted to the

Court via ECF utilities.

Approved as to form and substance:

Saima S. Mohsin
Acting United States Attorney


S/Catherine E. Morris                           (Signature page attached)
Catherine E. Morris (P84371)                   Jymika Lewis
Assistant United States Attorney               66 15th Street
211 W. Fort Street, Suite 2001                 Port Huron, Michigan 48060
Detroit, MI 48226                              (810) 689-0806
(313) 226-9562                                 Clslady75@yahoo.com
Catherine.morris@usdoj.gov

Dated: May 27, 2021                            Dated: June 1, 2021




                                         4
Case 2:21-mc-50853-SJM ECF No. 1, PageID.5 Filed 06/11/21 Page 5 of 7
    Case 2:21-mc-50853-SJM ECF No. 1, PageID.6 Filed 06/11/21 Page 6 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 In Re: $14,000.00 in U.S. Currency              Case No.: 2:21-mc-50853-SJM
 CATS No. 20-USP-001951


       ORDER EXTENDING UNITED STATES’ TIME TO FILE A
FORFEITURE COMPLAINT AND TO TOLL THE CIVIL FILING DEADLINE


        Pursuant to 18 U.S.C. § 983(a)(1)(A), the United States of America, by and

through its attorneys, and Administrative Claimant Jymika Lewis, have entered

into a Stipulation to Extend United States’ Time to File a Forfeiture Complaint and

to Toll the Civil Filing Deadline (“Stipulation”) in which they agreed to extend the

90-day deadline, set forth in 18 U.S.C. § 983(a)(3)(A) and (B), for the United States

to file a civil forfeiture complaint and toll the civil filing deadline with regard to the

following property:

        $14,000.00 in U.S. Currency (the “Property”).

        Upon consideration of the Stipulation, and pursuant to 18 U.S.C. §

983(a)(1)(A), IT IS HEREBY ORDERED that:

        1.    The deadline by which the United States shall be required to file a

complaint for forfeiture against the Property, to return the Property, and/or to

include the Property for forfeiture in a criminal action to toll the civil filing deadline

shall be extended 90 days from June 16, 2021 to and including September 14,

2021.

        2.    Jymika Lewis has given up any rights she may have under 18 U.S.C. §


                                            6
    Case 2:21-mc-50853-SJM ECF No. 1, PageID.7 Filed 06/11/21 Page 7 of 7




983(a)(3)(A) and (B) to require the United States to file a complaint for forfeiture

against the Property, to return the Property, and/or to include the Property for

forfeiture in a criminal action by June 16, 2021

      3.     Jymika Lewis has waived all constitutional and statutory challenges

related to the foregoing extension and has given up any rights she may have to seek

dismissal of any civil forfeiture complaint and/or any criminal forfeiture allegation

in a criminal action on the ground that forfeiture proceedings were not timely

commenced. Jymika Lewis further waived and agreed to the tolling of any rule or

provision of law limiting the time for commencing, or providing notice of, forfeiture

proceedings with respect to the Property, including, but not limited to, the

limitations contained in 18 U.S.C. § 983 and 19 U.S.C. § 1621.

      4.     Until the United States files a complaint for forfeiture against the

Property and/or alleges forfeiture of the Property in a criminal action, or until

September 14, 2021, whichever occurs first, the Property shall remain in the

custody of the United States and Jymika Lewis shall not seek its return for any

reason in any manner.

      SO ORDERED.


                                        s/Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
Dated: June 11, 2021                    United States District Court Judge




                                           7
